            Case 1:15-cv-01153-AT-BCM Document 184 Filed 02/12/21 Page 1 of 1
                                                                                  Kate M. Swearengen, Partner
                                                                                            Tel: 212-356-0272
                                                                                            Fax: 646-473-8272
                                                                                       kswearengen@cwsny.com
                                                                                                www.cwsny.com


                        900 Third Avenue, Suite 2100  New York, NY 10022-4869


                                           February 12, 2021                                            2/12/2021



Honorable Barbara Moses
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:    Pruter v. Local 210, International Brotherhood
                      of Teamsters, et al., Case No. 1:15-cv-1153 (AT) (BM)

Dear Judge Moses:

               With Andrew Hoffmann, we represent Defendant Local 210 in the above-referenced
matter.

           Although trial has been postponed until at least April 2022 and defendant’s three
motions in limine are still pending, the parties met this week, virtually, to discuss the possibility
of settlement. The parties are deadlocked and, in consideration of your time, wish to terminate
the Court-supervised mediation process.

               The parties want to express their appreciation to Your Honor for your efforts to date.

                                                        Respectfully submitted,

                                                        Kate M. Swearengen
                                                        Kate M. Swearengen

KMS:vlf
cc:  All Counsel (by ECF)                   Application GRANTED. The settlement conference scheduled
                                            for February 18, 2021 at 3:00 p.m. is hereby ADJOURNED
                                            SINE DIE. SO ORDERED.



                                            ______________________________
                                            Barbara Moses, U.S.M.J.
                                            February 12, 2021

9587182.1
